Holderman, J. This matter arises in tort due to an accident on the State built and maintained bridge on Route 1-80 across the Rock River in Rock Island, Illinois on September 5, 1971. This case was consolidated with the case of Virginia Meade v. State of Illinois, No. 7076. The opinion in that case sets forth the findings of the Court relative to the alleged negligence of the State in the proper care and maintenance of the structure where the accident occurred and the question of negligence on the part of the State in not providing adequate warning to the traveling public. It is the opinion of this Court that the opinion rendered in Case No. 7076 adequately disposes of the facts, with the exception of the amount of the award. The Court finds that the State was negligent in the construction of the bridge and in its failure to give adequate warning to the traveling public. Claimant is hereby awarded the amount of $14,881.58, less a set-off of $2,500.00, or a net award in the amount of $12,381.58.,